Whitfield, C. J.,
delivered the opinion of the court.
This case is controlled by the opinion recently delivered in the case of Chas. R. Shannon v. Georgia State B. & L.Ass’n., ante, 955. The only difference between the cases necessary to note is, that in that case the building and loan association had localized its business in this state through local boards; whereas, in this case, the appellant localized its business within this state through agents. In all other respects the cases are substan*1004tially identical, the appellee here, however, having paid, under protest, the last payment to the attorneys of the appellant. But in the one case, as in the other, the business was localized within this state, and the payments made here, in the one case to the secretary and treasurer of the local board, in the other, to an agent authorized to collect and receipt for all payments. There can be no just distinction made between the cases. This case is squarely within the principle of the cases of U. S. S. & L. Asso. v. Scott, 31 S. W. Rep., 235, and National L. c& Inv. Co. v. Stone, 46 S. W. Rep., 67, in neither of which cases was there a local board, but in-both of which there was a local agent such as we have here.
But the legislature of this state (laws 1890, p. 10) recognize and enforce the doctrine we herein announce, declaring that the law must be the same in the case of local agents stationed throughout the state, authorized to receive and receipt for all payments, as in the case of local boards scattered throughout the state. In both of these cases the foreign corporation was required to pay the license tax in order to do business as a building and loan association by said act of 1890. It provided: ‘ ‘ Each building and loan association incorporated by any foreign country or other state of the union, or whose principal office and domicile are not within this state, which shall establish agencies or branches within the state, shall be liable to a separate tax on each branch office or agency, and each of said agencies or places of doing business or collecting dues shall be considered, for the purpose of taxation, as a separate and distinct building and loan association, and shall pay the tax required of building and loan associations by the act to which this is an amendment. ’ ’
This provision expressly placed £ £ each branch office ’ ’ on the same footing exactly with ‘ ‘ each agency, ’ ’ and each was expressly required to be dealt with as a “ separate and distinct building and loan association. ’ ’

Affirmed.